DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 01/27/2022 regarding claims 1-15 is fully considered. Of the above claims, claims 3-4, 11 and 14-15 have been canceled; claims 1-2, 5, 7, 9 and 12-13 have been amended.
Election/Restrictions
Amended claims 12-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2 and 5-10, drawn to an apparatus (of a liquid delivery system for an inkjet type dispenser comprising a pressure control device to inhibit the flow of liquid from the reservoir so that a pressure to pull liquid from the reservoir is greater than a pressure to pull liquid from the container connected to the interconnect), classified in B41J 2/18.
II. Claims 12-13, drawn to a process (of a liquid delivery process for an inkjet type dispenser comprising while pumping liquid from the container through the printhead unit to the reservoir, venting air and liquid in the reservoir to the container and not venting air in the reservoir to the atmosphere), classified in B41J 2/18.
The inventions are independent or distinct, each from the other because:

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
[Symbol font/0x2D]the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 1-2 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-2 and 5-8 is the inclusion of the limitations of a liquid delivery system for an inkjet type dispenser that include a reservoir 
The primary reason for allowance of claims 9-10 is the inclusion of the limitations of a liquid delivery system for an inkjet type dispenser that include a reservoir separate from the printhead unit; a flow path from the reservoir through the printhead unit and back to the reservoir; an interconnect to connect a removable liquid container to the flow path; and a pump to pump ink along the flow path: from the reservoir through the printhead unit and back to the reservoir; and from the interconnect through the printhead unit to the reservoir when the container is connected to the interconnect, where the pump is to pull liquid from the reservoir and from the container when the container is connected to the interconnect; and a pressure control device to inhibit the flow of liquid from the reservoir so that a pressure to pull liquid from the reservoir is greater than a pressure to pull liquid from the container connected to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 12-13 have been restricted.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sonobe (US 2002/0113836 A1) teaches an ink supply system comprising a subtank, a cartridge, a pump, a check valve and an interconnect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2 February 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853